Title: To George Washington from Major General Benjamin Lincoln, 24 October 1778
From: Lincoln, Benjamin
To: Washington, George


          
            My dear General
            Philadelphia Octr 24th 1778
          
          I was on the 15th instant honored with your favor of the 9th with several letters one to Mrs Washington I shall do my self the honor of waiting on her if I pass through Alexandria—I am greatly obliged to you for your introductory letters to Gentlemen in Carolina and for your many unmerited marks of friendship, for them, I can only thank you over and over again—As early as I can know a state of matters southward I will communicate them. I set off this morning for carolina I wish the Congress had fixed their minds on some other officers for the southern department as well from a consciousness that many others would render there more important services to the public as from an apprehension that I may suffer in the journey from my wound which is not yet healed but I have not objected because to make excuses is painful. I have the honor to be my dear General 
            
            
            
            with the greatest regard and esteem your Excellency most obliged & obedient servant
          
            B. Lincoln
          
        